Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/899,955 filed on 12 June 2020. This application claims foreign priority to KR10-2019-0111559 filed on 9 September 2019. 	Claims 11-20 are presented for examination.

Election/Restrictions
Applicant’s election of Group II (claims 11-20) with traverse in the reply filed on 18 February 2021 is acknowledged.
 Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 18 February 2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2017/0085683 A1 to Herr et al.
Regarding Claim 11, Herr discloses a method, performed by an edge data network (FIG. 1 and 0044 provides for an edge server 101A), of identifying a network protocol to be used by an application client of an electronic apparatus (FIG. 2, 0004, and 0017-0018 provides for server 201A/101A enabling SMC-R to identify TCP or RDMA to be used by application 102B of client 201B/101B), the method comprising: 	based on the electronic apparatus executing the application client (0017 provides for based on client 101B/201B executing application 102B), receiving, from the electronic apparatus, a request message for verifying a network protocol to be used by the application client (0017-0018 provides for server 201A receiving, from client 201B, a SYN request message 202, wherein the SYN message is used by server 201A to verify/enable SMC-R for the RDMA protocol to be used by application 102B);  	selecting the network protocol to be used by the application client from among a plurality of network protocols (0017-0018 provides for server 201A selecting SMC-R for the RDMA protocol to be used by application 102B from among the plurality of RDMA and TCP/IP protocols);  	transmitting a response message indicating the network protocol to be used by (0017-0018 provides for server 201A transmitting ACK 204 response, which the ACK indicating that SMC-R for the RDMA protocol has been enabled for this connection between application 102B of client 201B, based on the server’s indicated option, i.e. a result of the selecting); and 	transmitting, to the electronic apparatus, data generated with respect to the application client by using a network socket selected based on the response message (0017-0018 provides for transmitting, to client 201B, data exchanges 206 with respect to application 102B of the client, wherein the socket 103B chosen interfaces with network 110 via SMC-R protocol, i.e. the response message).
Regarding Claim 12, Herr discloses the method of claim 11, further comprising generating an edge application used to form a data session with the application client (FIG. 1 and 0017-0018 provides for server 101A generating application 102A used to form a data connection/session with application 102B of client 101B), 	wherein the transmitting of the generated data comprises transmitting the generated data to the electronic apparatus through the data session generated by using the edge application (0017-0018 provides for server 101A transmitting data exchanges 206 with respect to client 201B through the data connection/session generated by using application 102A of server 101A).
Regarding Claim 17, Herr discloses the method of claim 12, further comprising receiving, from the electronic apparatus, information about a standard pre-set to select a network protocol regarding the application client (0017-0018 provides for receiving, from the client, the SMC-R enable option, i.e. information about a standard pre-set, to select the RDMA protocol, wherein the SMC-R enable option is included in the request from the client).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Herr as applied to claim 12 above, and further in view of US Patent 10,841,974 B1 to Young et al.
Regarding Claim 13, Herr discloses the method of claim 12. 	Herr doesn’t explicitly disclose determining at least one other edge data network connected to the edge data network, based on a pre-set standard related to distribution of the edge application; and distributing the edge application to one of the at least one other edge data network. 	Young, in a similar field of endeavor, discloses determining at least one other edge data network connected to an edge data network (FIG. 1A provides for determining MEC 115-2, i.e. one other edge data network, connected to MEC 115-1), based on a pre-set standard related to distribution of the edge application (col. 4 lines 31-38 provides for MEC networks are arranged at different proximities to the service provider’s network edge, i.e. a pre-set standard related to distribution); and(FIG. 2B and col. 10 lines 14-20 provides for core network 150 distributing application data from end device 180 to MEC 115-2, i.e. the at least one other edge data network). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Young for service providers deploying multi-access edge computing, or MEC. The MEC capabilities of Young, when implemented with the socket-based protocol selection of the Herr system, will allow one of ordinary skill in the art to enable the sockets to communicate with a server geographically close to an end device. One of ordinary skill in the art would be motivated to utilize the MEC capabilities of Young with the socket-based protocol selection of the Herr system in order to route traffic based on location. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the MEC capabilities of Young with the socket-based protocol selection of the Herr system for the desirable purpose of customizing the socket, the protocol for transmission, and the proximate server.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Herr/Young system as applied to claim 13 above, and further in view of US PGPUB 2021/0058329 A1 to Perras et al.
Regarding Claim 14, the Herr/Young system discloses the method of claim 13, wherein the plurality of network protocols comprise a transmission control protocol (TCP) and a remote direct memory access (RDMA) protocol (Herr, 0013 provides for TCP and RDMA protocols),  	wherein the selecting of the network protocol to be used by the application client from among the plurality of network protocols comprises:  	verifying whether the edge data network or the at least one other edge data network supports the RDMA protocol or a multipath transmission control protocol (MPTCP) (Herr, 0017-0018 provides for verifying that edge server 101A, i.e. the edge data network, enables SMC-R to support the RDMA protocol); and  	selecting the network protocol to be used by the application client, based on a result of the verifying (Herr, 0017-0018 provides for server 201A selecting SMC-R to be used by application 102B from among SMC-R for RDMA and TCP/IP protocols). 	The Herr/Young system doesn’t explicitly disclose wherein the plurality of network protocols comprise a multipath transmission control protocol (MPTCP). 	Perras, in a similar field of endeavor, discloses wherein a plurality of network protocols comprise a multipath transmission control protocol (MPTCP) (0197 and 0246 provides for associating a socket with an MPTCP session using a socket function). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Perras for associating sockets with specific session. The socket configuration of Perras, when implemented with the socket-based protocol selection of the Herr/Young system, will allow one of ordinary skill in the art to configure the sockets for an MPTCP session. One of ordinary skill in the art would be motivated to utilize the socket configuration of Perras with the socket-based protocol selection of the Herr/Young system in order to obtain MPTCP-related information from a host. Therefore, the examiner concludes it would 
Regarding Claim 15, the Herr/Young system discloses the method of claim 13, wherein the plurality of network protocols comprise TCP and an RDMA protocol (Herr, 0013 provides for TCP and RDMA protocols),  	wherein the selecting of the network protocol to be used by the application client from among the plurality of network protocols comprises selecting the network protocol to be used by the application client, based on a parameter related to the RDMA protocol or MPTCP (Herr, 0014 and 0017-0018 provides for server 201A selecting SMC-R for the RDMA protocol to be used by application 102B, based on the enabled SMC-R option/parameter related to the RDMA protocols), which are provided in real-time by the edge data network or the at least one other edge data network (Herr, FIG. 2 provides for wherein the server makes the protocol selection after SYN 202 and before the connection is established at 206, i.e. in real-time, by an edge server 101A, i.e. the edge data network). 	The Herr/Young system doesn’t explicitly disclose wherein the plurality of network protocols comprise MPTCP. 	Perras, in a similar field of endeavor, discloses wherein a plurality of network protocols comprise MPTCP. (MPTCP) (0197 and 0246 provides for associating a socket with an MPTCP session using a socket function). 	One of ordinary skill in the art before the effectively filed date of the claimed .

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herr as applied to claim 12 above, and further in view of US Patent 10,841,974 B1 to Young et al.
Regarding Claim 16, Herr discloses the method of claim 12, wherein the plurality of network protocols comprise TCP and an RDMA protocol (0013 provides for TCP and RDMA protocols),  	wherein the selecting of the network protocol to be used by the application client from among the plurality of network protocols comprises:  	verifying whether the RDMA protocol is supported or MPTCP is supported in the electronic apparatus (0017-0018 provides for verifying that SMC-R is enabled to support RDMA, wherein the SMC-R enable option is included in the request from the client); and (Herr, 0017-0018 provides for server 201A selecting SMC-R to be used by application 102B from among SMC-R for RDMA and TCP/IP protocols). 	Herr doesn’t explicitly disclose wherein the plurality of network protocols comprise MPTCP. 	Perras, in a similar field of endeavor, discloses wherein the plurality of network protocols comprise MPTCP (0197 and 0246 provides for associating a socket with an MPTCP session using a socket function). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Perras for associating sockets with specific session. The socket configuration of Perras, when implemented with the socket-based protocol selection of the Herr system, will allow one of ordinary skill in the art to configure the sockets for an MPTCP session. One of ordinary skill in the art would be motivated to utilize the socket configuration of Perras with the socket-based protocol selection of the Herr system in order to obtain MPTCP-related information from a host. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the socket configuration of Perras with the socket-based protocol selection of the Herr system for the desirable purpose of customizing a socket for a session utilizing a specific protocol.
Regarding Claim 18, Herr discloses the method of claim 17, wherein the plurality of network protocols comprise TCP and an RDMA protocol (0013 provides for TCP and RDMA protocols), and (FIG. 1 and 0044 provides for distributing application 102A of server 101, wherein the server is an edge server) or at least one other edge data network connected to the edge data network. 	Herr doesn’t explicitly disclose wherein the plurality of network protocols comprise MPTCP. 	Perras, in a similar field of endeavor, discloses wherein a plurality of network protocols comprise MPTCP (0197 and 0246 provides for associating a socket with an MPTCP session using a socket function)
Regarding Claim 19, the Herr/Perras system discloses the method of claim 18, wherein  	the edge application supports the RDMA protocol (Herr, 0017-0018 and 0044 provides the edge server indicating the SMC-R enable option) or MPTCP, and  	the edge data network or the at least one other edge data network supports the RDMA protocol (Herr, 0018 and 0044 provides the edge server indicating the SMC-R enable option) or MPTCP.
Regarding Claim 20, the Herr/Perras system discloses the method of claim 19, wherein the selecting of the network protocol to be used by the application client from among the plurality of network protocols comprises selecting the network protocol to be used by the application client (Herr, 0017-0018 provides for selecting the RDMA protocol to be used by application 102B of client 101B), based on a network interface card (NIC) currently available from among NICs supporting the RDMA protocol or NICs supporting MPTCP, which are provided by the edge data network or the at least one other edge data network (Herr, 0017-0018 and 0044 provides for based on  ROCE interface 109A currently available from among 109A and 108A, wherein NIC 108A supports RDMA, which is provide by server 101A, wherein the server is an edge server).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2017/0181211 A1 to Han et al discloses the Linux implementation for the MPTCP_ENABLED socket option.
US PGPUB 2020/0259797 A1 to Fan et al discloses the set-socket-opt function to tag packets with a server-specific socket reference, make=8123. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459